Citation Nr: 0330615	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for fracture, left 
calcaneus, post operative, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2001, a statement of the case was issued in February 2002 
and a substantive appeal was received in February 2002.  The 
veteran testified at a personal hearing at the RO in 
September 2002. 


REMAND

The report of the October 2002 VA examination refers to 
possible nerve damage as part of the veteran's post-
operative residuals from his service-connected left 
calcaneus fracture.  The examination report notes that "the 
claimant does report with Tinel's testing on the left 
specifically behind the medial malleolus that he has a 
tingling in his forefoot and kind of a shock sensation from 
this nerve entrapment."  The Board notes that the evaluation 
of the same "disability" or the same "manifestations" under 
various diagnoses is prohibited. 38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
or she should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  In light of the medical 
evidence which suggests neurological damage stemming from 
the veteran's service-connected disability, the Board 
believes that a neurologic examination of the ankle in 
warranted.  

In addition, the Board notes that the October 2002 
examination appears to contain conflicting evidence as to 
the veteran's range of inversion and eversion on the left 
ankle.  In one sentence, the examiner notes that inversion 
is reduced to 30 degrees on the left and eversion is reduced 
to 5 degrees on the left.  However, in the following 
sentence, the examiner notes that "the claimant has normal 
ankle...inversion and eversion."  Therefore, clarification of 
the veteran's left ankle range of motion for eversion and 
inversion is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO 
should ensure that the veteran has been 
properly advised of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 
2003).  

2.  Make arrangements for the veteran to 
be afforded orthopedic neurologic 
examinations of the left ankle.   It is 
imperative that the veteran's c-file be 
reviewed by the examiner(s), with 
particular attention to the October 2002 
examination report and the reference to 
possible nerve entrapment and range of 
motion of eversion and inversion of the 
left ankle.  When recording the range of 
motion for the veteran's left ankle, the 
examiner is requested to also note the 
normal ranges of motion for the ankle.  
The examiner should also note whether or 
not the veteran has neurological 
symptoms etiologically related to the 
residuals of his left calcaneal 
fracture.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The RO 
should consider whether a separate 
rating is warranted for any current 
neurological disability associated with 
the service-connected fracture, left 
calcaneus, post operative.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




